department of the treasury internal_revenue_service washington d c ol tax_exempt_and_government_entities_division mar uniform issue list tep kalts os legend taxpayer a - ira b ira c ira d real_estate amount a amount b amount c individual d company c company e company f company v dear this is in response to your request dated date supplemented by letters dated date date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b consisting of real_estate and amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to individual d’s misrepresentations and fraudulent activity with respect to the distributed assets taxpayer a represents that she had a self-directed_ira with company c which held real_estate properties and a money-market account ira b on date company c notified taxpayer a that it would no longer handie self-directed iras on date taxpayer a opened a self-directed_ira ira c with company e and authorized the transfer of the assets in ira b to ira c individual d was the president of company e to effect the transfer taxpayer a signed a company e transfer authorization form certifying that she had self-directed real_estate within ira b company c’s transfer authorization also stated that company e would be the successor custodian company e’s investment management agreement stated that company e is a fiduciary as defined in the employee retirement security act of and that company e is registered as an investment_advisor under the investment_advisor act of in two transactions on date and date the trustee of on date the trustee of ira b transferred the real_estate investments to ira c ira b transferred amount a to company f owned by ira c on date taxpayer a moved amount b out of ira c with company e and into ira d with company v unbeknownst to taxpayer a individual d engaged in a ponzi scheme and misrepresented company e as a fiduciary under the employee retirement security act of and the fact that company e was registered as an investment_advisor under the investment_advisor act of in fact company e was not a qualified ira custodian and ira c was not a qualified ira consequently the transfers of real_estate and amount a from ira b to ira c and the transfer of amount b to ira d were not rollovers under sec_408 of the code taxpayer a intended that the assets transferred from ira b to ira c remain in a self- directed ira with company e and relied on company e to act as a custodian for her investment account taxpayer a did not learn of individual d’s and company e’s fraudulent misrepresentations until the publication of the outcome of a federal investigation in based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of real_estate and amount a from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual ‘ subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to individual d’s misrepresentations as to company e’s ability to act as an ira custodian and his fraudulent activity with respect to the assets she entrusted to him therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of real_estate and amount a from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute the real_estate and amount c into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contribution of the real_estate and amount c will be considered rollover_contributions within the meaning of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount b to ira d on date will be considered a rollover_contribution within the meaning of sec_408 of the code in addition provided all other requirements of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact at please address all correspondence to se t ep ra t3 z2u1323041 sincerely laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
